994 F.2d 842
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Ivan R. BERRY, Appellant,v.James PURKETT;  Dick Moore; Leah Embly, Appellees.
No. 93-1374.
United States Court of Appeals,Eighth Circuit.
Submitted:  April 14, 1993.Filed:  May 7, 1993.

Before McMILLIAN, WOLLMAN, and LOKEN, Circuit Judges.
PER CURIAM.


1
Ivan R. Berry appeals the district court's1 order granting defendants summary judgment in his 42 U.S.C. § 1983 action.  We affirm.


2
Berry, a Missouri inmate, filed this section 1983 action against defendant Missouri prison officials, alleging they would not deliver, or otherwise allow him access to, maps of Burlington Northern Railroad lines that he had ordered through the mail.  He alleged defendants' prohibition of maps was not reasonably related to legitimate penological objectives.  He alleged that the prison library contained other maps, such as an atlas and maps located in local television guides and telephone books, and that inmates could obtain copies of those maps.


3
Citing  Turner v. Safley, 482 U.S. 78 (1987), defendants asserted that the exclusion of maps of railroad lines was reasonably related to ensuring institutional security.  The district court granted defendants summary judgment.  Berry appeals.


4
There is an obvious, rational relationship between prison security and excluding maps of railroads and other facilities or locations within the territory served by the correctional system which might be used to plan or facilitate escapes.  Accordingly, the judgment of the district court is affirmed.  See 8th Cir.  R. 47B.



1
 The Honorable Donald J. Stohr, United States District Judge for the Eastern District of Missouri